—Judgment unanimously affirmed. Memorandum: At sentencing, defendant did not challenge either his status as a second felony offender or the accuracy of the dates set forth in the People’s CPL 400.21 statement. Defendant, therefore, has waived his present contention that the allegations in the statement are inaccurate and insufficient to support Supreme Court’s finding that defendant has been subjected to a predicate felony conviction (see, CPL 400.21 [3]; People v Khatib, 166 AD2d 668, 669). (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J.— Criminal Possession Controlled Substance, 5th Degree.) Present—Green, J. P., Lawton, Callahan, Doerr and Boehm, JJ.